Arnold, C. J.,
delivered the opinion of the court.
The thirteenth instruction asked by appellants should have been given. Its refusal, seems to rest upon the assumption that the cause might be decided against the claimant on mere suspicions of fraud. This was error. Mere suspicion on the part of Tuteur, that Richards intended to defraud his creditors, was not sufficient to put Tuteur on inquiry, or to vitiate the purchase made by him. Suspicion is not knowledge or proof, nor is it necessarily founded on evidence. It is defined by Webster to be the act of suspecting; the imagination of the existence of something without proof, or upon very slight evidence, or upon no evidence at all. Mere suspicion, without any well-founded ground for belief, is not *478notice of fraud, nor is it a cause for disturbing or invalidating the transactions of life.
It does not matter how fraudulently Richards may have acted toward his creditors, Tuteur is not affected by it, unless he purchased with intent to aid him in carrying out the fraudulent design, or had knowledge of it, or, what is the same thing, notice of such facts or circumstances as would lead á reasonable man to the conclusion, that fraud in fact existed or was intended by Richards. Wait on Fraudulent Conveyance, §§ 5, 6, 283; Bank v. Douglass, 11 S. & M. 469; Loughridge v. Bowland, 52 Miss. 546 ; Simms v. Morse, 4, Hughes 579; Erb v. Cole, 31 Ark. 554; Jaeger v. Kelly, 52 N. Y. 274 ; Grant v. National Bank, 97 U. S. 80.
Nor would mere suspicion on the part of the jury, warrant them in finding that Tuteur was not a bona fide purchaser. Fraud is not presumed, but it must be distinctly and satisfactorily proved, either directly, or by facts or circumstances from which it may reasonably be inferred. Authorities supra and White v. Trotter, 14 S. & M. 30; Pratt v. Pratt, 96 Ill. 184; Shultz v. Hoagland, 85 N. Y. 464.

Reversed and remanded.